{¶ 40} I agree with the majority that appellant has failed to show prejudice under her third assignment of error. The charge to the jury gave the jury proper guidance. However, I do no agree that the jury interrogatory accurately set forth the proper standard of care to be followed by the EMSA nurses. The interrogatory implied a different standard of care for EMSA nurses than those practicing outside of a prison. Nevertheless, the interrogatory was not an instruction of law. Any prejudice was negated by the proper charge given to the jury. (Oct. 9, 2003 Tr. 17.)